Opinion filed June 4, 2009











 








 




Opinion filed June 4, 2009
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-09-00130-CV
                                                    __________
 
                                    
IN RE CYNTHIA HENRY DAVIS
                                                              

 
                                                Original
Mandamus Proceeding
                                                                              

 
                                              M
E M O R A N D U M   O P I N I O N




Relator,
Cynthia Henry Davis, seeks a writ of mandamus compelling respondent,
Hon. Marvin Moore, to transfer venue of the underlying suit from Midland
County to Parker County under Tex. Fam. Code
Ann. '
155.201(b) (Vernon 2008).  To obtain a transfer of venue under Section
155.201(b),  a party must file a timely motion to transfer venue.  Real party
in interest, Amy Leanne Rogillio, filed a petition to modify parent-child
relationship on May 24, 2006.  Davis was named as the respondent in the
petition.  As a responding party to Rogillio=s
suit, Davis was required to file a motion to transfer venue Aon or before the first
Monday after the 20th day after the date of service of citation or notice of
the suit.@  Tex. Fam. Code Ann. ' 155.204(b) (Vernon 2008). 
The record does not show that Davis met the deadline for filing a motion to
transfer venue.  Instead, Davis apparently did not file a motion to transfer
venue until she filed a counter-petition to modify parent-child relationship on
April 7, 2009.  Because Davis has not demonstrated that she filed a timely
motion to transfer venue, we cannot conclude that the trial court clearly
abused its discretion.  Therefore, we deny Davis=s
request for mandamus relief.
 
PER CURIAM             
 
June 4, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.